Citation Nr: 0421530	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  97-28 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

The instant appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Detroit, Michigan, which denied a claim for service 
connection for PTSD.  The veteran appeared at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
Detroit, Michigan, in July 2000.  This case was remanded by 
the Board of Veterans' Appeals (Board) in November 2000 for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

All development requested in the November 2000 Board remand 
has not been performed.  The RO was requested to review the 
file, prepare a summary of the veteran's claimed stressors, 
and send the information to the U. S. Armed Services Center 
for Research of Unit Records, for verification of the 
veteran's putative stressors.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  There is no indication in the 
record that such efforts were made to develop information 
concerning the veteran's claimed stressors; accordingly, 
another remand is warranted.

Further, the Board notes that at the time of the March 2001 
VA examination it was noted that the veteran had been 
receiving psychiatric treatment, including medication, from 
the Houghton Lake Community Mental Health Center since 
approximately September 2000.  The evidence of record also 
reveals that he has been treated by T. J. Uhlmann, M.S.W., 
A.C.S.W., since 1993.  The record does not include these 
medical treatment records.  Likewise, it appears that VA 
treatment records of the veteran developed since September 
2000 have not been associated with the claims folder.  These 
records should be obtained and incorporated into the claims 
folders.  

The Board notes that additional, relevant evidence was 
obtained in the course of development efforts made pursuant 
to the November 2000 remand, including records from the 
Social Security Administration (SSA).  Accordingly, another 
VA examination should be scheduled to determine the nature 
and etiology of any currently diagnosed psychiatric 
disorder(s).  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent, 
including Pelegrini v. Principi, No. 01-
944, (U.S. Vet. App. June 24, 2004), is 
completed.  In particular, the appellant 
and his representative should be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim; which information 
and evidence, if any, the claimant is 
required to provide to VA; and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  They 
should also be notified that the claimant 
should provide any evidence in his 
possession that pertains to his claim.  

2.  The RO should contact the appellant 
and request that he provide the RO with 
signed releases and adequate identifying 
information, where necessary, (VA Forms 
21-4142), for the following health care 
providers.  After any necessary 
authorizations have been obtained, the RO 
should document attempts to obtain copies 
of all pertinent records, including:

a.  Private treatment records 
pertaining to the veteran from the 
Houghton Lake Community Mental 
Health Center since approximately 
September 2000; and

b.  Any treatment records pertaining 
to the veteran from the offices of 
Tim J. Uhlmann, M.S.W., A.C.S.W., 
1557 Wilkinson, Gaylord, Michigan, 
49735, since 1993.

3.  The RO should also obtain any 
pertinent VA treatment records, including 
records from the Saginaw, Michigan, VA 
Medical Center developed since September 
2000.

4.  The RO should review the file, 
prepare a summary of the veteran's 
claimed stressors, and send the 
information to the U. S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia, 22150-3197 for verification of 
the veteran's putative stressors.

5.  The RO should schedule an examination of 
the veteran to determine whether any acquired 
psychiatric disability, including PTSD, 
diagnosed by the examiner is related to 
service.  If PTSD is diagnosed, it should be 
stated whether the diagnosis of PTSD is 
linked to a specific corroborated stressor 
event experienced during service.  The 
examiner must be provided the appellant's 
claims folder for review in connection with 
the requested examination and must review all 
service and post service medical records and 
statements pertaining to his treatment for 
psychiatric pathology.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any psychiatric 
disorder diagnosed by the examiner is related 
to service.  In particular, the examiner is 
requested to address the September 1997 
statement by Thomas E. Higgins, Licensed 
Psychologist, that the veteran has an 
acquired generalized anxiety disorder as a 
result of his experience in Vietnam.  A 
complete rationale for all opinions expressed 
must be provided. 

6.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for PTSD.  If the claim 
remains denied, the RO should issue an SSOC 
to the appellant on the issue on appeal.  The 
appellant and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




